                           **NOT FOR PRINTED PUBLICATION**



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

LIONELL WEST                                     §

VS.                                              §      CIVIL ACTION NO. 9:17-CV-158

OFFICER LISA BROWN, ET AL.                       §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Lionell West, a prisoner previously confined at the Polunsky Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Officer Lisa Brown,

Angle Sanchez, Inmate Clark, and unidentified defendants.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the claims against defendants Sanchez and Clark as

frivolous and for failure to state a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                         **NOT FOR PRINTED PUBLICATION**

                                          ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 26) is ACCEPTED. A

partial judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendation.

            So ORDERED and SIGNED March 6, 2020.




                                                      ____________________________
                                                       Ron Clark, Senior District Judge




                                               2
